Case 6:20-cr-90097-ADA Document 17 Filed 07/24/20 Page 1 off / L E D

adi
CLE UL Iq 2029
IN THE UNITED STATES DISTRICT COURT — g¥8STER\/S. 2S Roy

FOR THE WESTERN DISTRICT OF TEXAS RR
WACO DIVISION BeBe <8

CT

?
UNITED STATES OF AMERICA a CRIMINAL NO. (/ ZO =e (~ et
Ba ‘
Plaintiff . INDICTMENT
%
V. * [ VIO: COUNT ONE: 18 U.S.C.
* 1512(c)(1) and (k) — Conspiracy to Tamper
- with Documents or Proceedings; COUNT
CECILY ANN AGUILAR * TWO and COUNT THREE: 18 U.S.C.
* 1512(c)(1) — Tampering with Documents or
Defendant si Proceedings]
THE GRAND JURY CHARGES:
COUNT ONE

[18 U.S.C. 1512(c)(1) and (k)]

From on or about April 22, 2020 through July 1, 2020, in the Western District of Texas,

Defendant,
CECILY ANN AGUILAR,

did unlawfully and knowingly combine, conspire, confederate, and agree with another person to
corruptly alter, destroy, mutilate, and conceal any record, document and other object, including
the body of V.G., and did attempt to do so, with the intent to impair its integrity and availability
for use in an official proceeding, contrary to Title 18, United States Code, Section 1512 (ancl);

It was part of the conspiracy that Defendant and another person, A.R., would dismember

the body of V.G. and hide the remains, in order to prevent A.R. from being charged with and

prosecuted for any crime;

All in violation of Title 18, United States Code, Section 1512 (k).
Case 6:20-cr-@@097-ADA Document 17 Filed 07/44/20 Page 2 of 2

COUNT TWO
[18 U.S.C. 1512(¢)(1)]

On or about April 23, 2020, in the Western District of Texas, Defendant,
CECILY ANN AGUILAR,
did corruptly alter, destroy, mutilate, and conceal any record, document and other object, including
the body of V.G., and did attempt to do so, with the intent to impair its integrity and availability
for use in an official proceeding, in violation of Title 18, United States Code, Section 1512(c)(1).

COUNT THREE
[18 U.S.C. 1512(c)(1)]

On or about April 26, 2020, in the Western District of Texas, Defendant,
CECILY ANN AGUILAR,
did corruptly alter, destroy, mutilate, and conceal any record, document and other object, including
the body of V.G., and did attempt to do so, with the intent to impair its integrity and availability
for use in an official proceeding, in violation of Title 18, United States Code, Section 1512(c)(1).

A TRUE BILL: ‘)

 

FOREPERSON (|

 
    

JOHN F. BASH
UNITEDAT SA

Mi 4
By: MARKL.* FRAZIER

Assistant United States Attorney

O
